Citation Nr: 0903442	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
injury, mid-upper low back.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for arthritis, cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to October 
1962.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO, and in October 
2007 he testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C.  
Transcripts of those hearings have been associated with the 
claims file.  

The above issues were remanded by the Board in December 2007 
for additional development.  The veteran was to be provided 
certain notification, a VA examination was to be provided and 
an opinion obtained from a physician before the issues were 
readjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This issue of whether new and material evidence has been 
received sufficient to reopen a claim for entitlement to 
service connection for arthritis, cervical spine, was 
remanded by the Board in December 2007.  While additional 
development was undertaken, the case was returned to the 
Board without a readjudication of this issue. 

In December 2007, the Board also specified that an 
examination should be provided and an opinion obtained from a 
physician to ascertain to the extent possible the etiology of 
any mid-upper low back pathology.  The veteran was provided 
an examination in August 2008 by a physician's assistant.  A 
remand by the Board "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran should be provided an examination and an 
opinion should be obtained from a physician.     

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran to undergo an appropriate physical 
examination, to be conducted by a 
physician, to ascertain, to the extent 
possible, the etiology of any mid-upper 
low back pathology.  All indicated tests 
should be performed and all clinical 
findings set out in detail.  The claims 
folder should be made available for review 
prior to the entry of responses to the 
following questions:

What is the nature of the mid-upper 
low back disorder found?  
Specifically is arthritis present?

If so, does review of the records 
and examination of the veteran lead 
to the conclusion that it is as 
likely as not (50 percent of 
greater) related to a traumatic 
event?

Would you say that the findings are 
consistent with those reported on 
the 1971 X-rays?  Is there some 
reason arthritis was not noted in 
1975?  Specifically, do the X-rays 
seem to be of the same area of the 
back?

After reviewing the record, the 
opinions on file, and examining the 
veteran would you say it is as 
likely as not (again 50 percent or 
greater chance) that this pathology 
found is related to service or event 
or occurrence therein?

Your medical analysis in response to 
these questions is greatly 
appreciated, and if one or more of 
the questions cannot be answered 
without resort to speculation, 
please so indicate in your response.

2.  After completing the above, the AMC/RO 
should review the record and readjudicate 
both of the remaining issues on appeal in 
light of any additional evidence added to 
the record assembled for appellate review.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




